DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
Claims 18 and 19 have typographical error regarding their probable dependence from claim 17. Appropriate correction is required.
Although no prior art rejection was made against claims 18-19, the lack of a prior art rejection should not be construed that claims 18-19 are allowable over any prior art. In view of the indefiniteness issue, the appropriate dependence is not evident and as such no prior art rejection is made. However, upon the resolution of the indefiniteness issue with respect to claims 18-19, prior art rejections may be made, as deemed appropriate by the examiner.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (US 2019/0036487).
Regarding claim 1, Jiang (i.e. Fig. 1, §0041) discloses a power amplifier (Doherty Amplifier of Fig. 1) comprising:
a main amplifier (M) coupled to a first combining node (N2);
a first impedance inverter (Z03) between the main amplifier (M) and the first combining node (N2);
a first peaking amplifier (P3) coupled to the first combining node (P3);
a second impedance inverter (Z04) between the first combining node (N2) and a second combining node (N3);

[AltContent: arrow][AltContent: textbox (3rd Z inv)][AltContent: arrow][AltContent: textbox (2nd Z inv)][AltContent: textbox (1st Z inv)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd combining node)][AltContent: textbox (1st combining node)]
    PNG
    media_image1.png
    553
    757
    media_image1.png
    Greyscale

Fig. 1 of Jiang annotated by the examiner for ease of reference.

a second peaking amplifier (P1) coupled to the second combining node (N3); and
a third impedance inverter (Z05) between the second peaking amplifier (P1) and the second combining node (N3). Regarding claim 2, Jiang further teaches that an impedance at an output of the first peaking amplifier (P3) is substantially equal to an impedance at the output of the second peaking amplifier (P1) when the first and second peaking amplifiers are fully amplifying (all peaking as well as the main amplifier sees 50 impedance when fully amplifying (§0047). Further per claim 4, Jiang also teaches, that in the power amplifier of claim 1, the main amplifier (M), the first peaking amplifier (P3), and the second peaking amplifier (P1) are provided in three parallel circuit branches (b8, b7 and b9) of the power amplifier; and the power amplifier further comprises a power splitter (3) that divides a received signal into a second circuit branch (b7) of the three parallel circuit branches (b8, b7, b9) that contains the first peaking amplifier (p3) and into a third circuit branch (b9) of the three parallel circuit branches (b8, b7, b9) that contains the second peaking amplifier (p1), wherein a carrier wave for a signal travelling from the splitter (3) to the second combining node in the third circuit branch accrues (see Fig. 1) Nx180° additional phase compared to the carrier wave for a signal travelling from the power splitter to the second combining node in the second circuit branch, wherein N is an integer greater than 0 (N=2, in the particular example, see Fig. 1 above).
Further per claim 6, Jiang also teaches an output impedance inverter (Zout) between the second combining node (N3) and an output terminal (2) of the power amplifier and per claim 7, in Jiang Doherty amplifier, the first, second and the third impedance inverters each delay a phase of a carrier wave by an amount of quarter wavelength i.e. 900). Also, per claim 9, Jiang teaches that an output terminal (2) of the power amplifier coupled to the second combining node (N3, albeit through other inverters), wherein the output terminal connects to a load comprising a real impedance RL between 5 ohms and 100 ohms (approximately 50/4=12.5 , see §0090) and per claim 10, the main amplifier operates in a first amplifier class (class AB), and the first peaking amplifier and the second peaking amplifier operate in a second amplifier class (class C) that is different from the first amplifier class (class AB different from class C, §0018), therefore, per claim 11, the first peaking amplifier and the second peaking amplifier enter a non-amplifying state when an input signal to the power amplifier drops below a threshold value (below the class C threshold value), while the main amplifier continues to amplify a received input signal (because of its class AB bias). Also, per claim 12, Jiang teaches a full power ratio of 1:1:1:1, for the main and the three peaking amplifiers (§0046) and thus, the first peaking amplifier and the second peaking amplifier output a same amount of maximum power or current to within 10 % of each other and per claim 13, the main amplifier outputs a same amount of maximum power or current as that for the first peaking amplifier to within 10 %. Again, Jiang teaches a single maximum efficiency point at 9.5 dB power back-off which reads on claim 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2012/0319780).
Regarding claim 17, Wilson discloses method of operating a power amplifier, the method comprising:
amplifying, with a main amplifier (100), a first portion of a received signal;
providing a first output from the main amplifier (100) to a first impedance inverter (138, §0028);
receiving, at a first combining node (134), a first signal from the first impedance inverter (138, §0028);
amplifying, with a first peaking amplifier (110) arranged in parallel with the main amplifier (100), a second portion of the received signal;
receiving, at the first combining node (134), a second signal from the first peaking amplifier (110);
providing a first combined signal from the first combining node (134) to a second impedance inverter (144, §0028);

    PNG
    media_image2.png
    641
    917
    media_image2.png
    Greyscale

Fig. 1 of Wilson reproduced for ease of reference

providing an output signal from the second impedance inverter (144, §0028) to a second combining node (136);
amplifying, with a second peaking amplifier (120) arranged in parallel with the first peaking amplifier (110), a third portion of the received signal;
providing an output from the second peaking amplifier (120) to a third impedance matching device (122); and
receiving, at the second combining node (136), a third signal from the third impedance matching device (122).
Although Wilson is not explicit about the impedance matching device 122 as an impedance inverter, however, a person of ordinary skill in the art would find it obvious to adopt a quarter eave line for simple transformation of the output impedance of the second peaking amplifier into a 50 Ohm output impedance after its output matching device 122, resulting in 122 as an impedance inverter and thus teaching on claim 17. Because of the simplicity of the design and consistency of the performance having a quarter wave impedance inverter for 122 matching section would be obvious art recognized substitution of equivalence. 
Regarding claim 20, the main amplifier operates in a first amplifier class (class AB), and the first peaking amplifier and the second peaking amplifier operate in a second amplifier class (class C) that is different from the first amplifier class (class AB different from class C, §0017), therefore, per claim 21, the first peaking amplifier and the second peaking amplifier enter a non-amplifying state when an input signal to the power amplifier drops below a threshold value (below the class C threshold value), while the main amplifier continues to amplify a received input signal (because of its class AB bias) and per claim 22, Wilson also teaches that a second combined signal from the second combining node (136) to an output impedance inverter (150) connected in series with the second combining node (136) and an output terminal (152) of the power amplifier and per claim 23, a load of the power amplifier has a real impedance RL between 5 ohms and 100 ohms (50 Ohm load 160, §0028).

    PNG
    media_image3.png
    600
    710
    media_image3.png
    Greyscale

Fig. 2 of Vigneau et al. “Fully integrated three-way LDMOS Doherty PAs for 1.8–2.2 GHz dual-band and 2.6 GHz m-MIMO 5G applications, Published in International Journal of Microwave and Wireless Technologies, 1 March 2021.
 
In regards to claims 24-27, Wilson although is not explicit about the relative sizes of the main and peaking amplifiers. It would have been the design choice of setting the efficiency peaks at a specific power back-off level. As an example, one can refer to an extraneous paper by Vigneau published in International Journal of Microwave and Wireless Technologies. Accordingly, the first and second peaking amplifiers would be designed to be same size (within a specific % of tolerance) and similarly the main amplifier maximum power capability would be designed to be within a specific percentage of the first and second peaking amplifiers. These types of power ratios are well within the purview of a person of ordinary skill in the art specifically since the ratio of maximum power or current capability of solid-state devices are directly proportional to the no of unit cells used in the device, it is well known as how to control the power and current ratio of main amplifier in relations to the peaking amplifiers.
Allowable Subject Matter
Claims 3, 5, 8, 14 and 16 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 3 is allowable over the closest prior art of record Jiang because Jiang is not explicit about the relationship between the characteristic impedances of the second and third inverters as 
    PNG
    media_image4.png
    77
    205
    media_image4.png
    Greyscale
where im is the maximum current output of main amplifier, i1 id the maximum current output by the first peaking amplifier, and i2 is the maximum current output by the second peaking amplifier. Equations 35, 39 and 40 of Jiang exhibits relationship between the characteristic impedance of the second and the third inverter, however, the relationship doesn’t satisfy the above form as claimed. 
Claim 5 is allowable over the closest prior art of record Jiang because contrary to the claim, Jiang teaches impedance inverter (Z02) between the first peaking amplifier and the first combining node.
Claim 8 is allowable over the closest prior art of record Jiang because Jiang teaches approximately 50% lower than square root of a product of an impedance of a load that the power amplifier drives and an impedance seen at the output of the second combining node (see §0088-§0100).
Claims 14 and 16 are allowable over the closest prior art of record Jiang because Jiang is not explicit about at least 20% difference between the maximum power or current of the main amplifier and first peaking amplifier and Jiang is also not explicit about the first and the second peaking amplifiers’ difference of maximum output power by at least 20%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843